COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION

 Cause Number:              01-18-00917-CV
 Trial Court Cause
 Number:                    93025-CV
 Style:                     In re Commitment of Billy Joe Burd


 Date motion filed*:        September 23, 2020
 Type of motion:            Motion for Extension of Time
 Party filing motion:       State
 Document to be filed:      Response to Appellant's Motion for Rehearing

Is appeal accelerated?      Yes       No

 If motion to extend time:
          Original due date:                             October 6, 2020
          Number of previous extensions granted:         0
          Date Requested:                                30 days

Ordered that motion is:

              Granted
                   If document is to be filed, document due: November 6, 2020
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                        The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________




Judge's signature: /s/ Evelyn V. Keyes
                        Acting individually          Acting for the Court

Date: September 29, 2020